60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Christopher L. CARR, Sr., Individually and as next friendand natural father of Jason M. Carr, minor;  JasonM. Carr, a minor, Plaintiffs--Appellants,v.Jean MILLER;  Charles Miller;  Edward Rollins, III;Donaldson C. Cole, Jr.;  State of Maryland, Second JudicialCircuit Court for Cecil County;  Other, as yet unidentifiedAttorneys and/or PERSONS, and, all of them individually andjointly with one another and in their individual andofficial and administrative capacities, separate anddistinct, Defendants--Appellees.
No. 94-2603.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided June 30, 1995.

Christopher L. Carr, Sr., Appellant Pro Se.
PER CURIAM:


1
Before WILKINSON and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.


2
Appellant appeals from the district court's orders dismissing his civil action and denying reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carr v. Miller, No. CA-94-2987-S (D. Md. Nov. 7, 1994;  Nov. 17, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The Appellant's motion for extraordinary relief pending appeal and pendente lite is denied